Citation Nr: 0314309	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from February 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 RO rating decision which denied 
service connection for PTSD.  The veteran failed to appear 
for a Travel Board hearing scheduled in April 2003.


FINDINGS OF FACT

The veteran has a diagnosis of PTSD which is due in part to a 
corroborated stressor during his active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the U.S. Army from 
February 1971 to December 1972.  He served in the Republic of 
Vietnam from January 1972 through August 1972.  On his DD 
Form 214 his MOS (military occupational specialty) was listed 
as light weapons infantryman.  His DA Form 20 shows that 
while he was in Vietnam he was assigned to Company C, 52nd 
Infantry, 716th Military Police Battalion, and his principal 
duty was rifleman.  His service personnel records show that 
he received several medals, none of which evidence combat 
service.

Service medical records show that in February 1972 (shortly 
after arriving in Vietnam) the veteran reported he was taking 
Valium for nervousness, with good results.  On his November 
1972 separation examination, he was evaluated as 
psychiatrically normal.  

Received from the veteran in April 1998 was his claim for 
PTSD.  He reported several stressors, only some of which 
concerned service.  He claimed that in April 1972 the North 
Vietnamese invaded Saigon and there were several rocket 
attacks close enough to shake a building.  He reported that 
there were shots fired in the direction of his tower.  

VA treatment records show that from April 1998 to December 
1999 the veteran received periodic individual and group 
therapy for psychiatric symptoms.  In April 1998 the veteran 
reported that while in Vietnam he experienced no physical 
wounds, but was shot at and experienced rocket attacks.  In a 
later session, he reported that his family had multiple 
traumas since his military experience, particularly one 
involving the death of his two children in a fire.  In May 
1998 it was noted that the veteran was being seen for 
bereavement issues and PTSD, and also an anxiety disorder.  
In July 1998 the diagnosis was rule out PTSD and it was noted 
that he had symptoms which were consistent with PTSD, but the 
examiner could not make the diagnosis definitively without 
certification of the initial trauma.  The examiner noted that 
the veteran's memories of Vietnam focused more on the 
disregard he received from his superior officers and on the 
disdain of civilians upon his return and may not be directly 
related to any actual combat trauma.  The veteran 
subsequently attended a PTSD therapy group for Vietnam 
veterans.  From December 1998 to December 1999 the veteran 
received periodic treatment for a generalized anxiety 
disorder.  

In a March 1999 private psychosocial assessment it was noted 
that the veteran's chief complaint was PTSD associated with 
military duty and the loss of two children in a home fire.  
The diagnoses included PTSD, generalized anxiety disorder, 
unpredictable panic disorder and agoraphobic features.  

The veteran completed a PTSD questionnaire and reported the 
following stressors from service:  drill sergeants and staff 
repeatedly stated that the life expectancy of a soldier in 
combat was four to 10 minutes; he sought treatment for drug 
use and was told that he could only help himself and during 
this period he had his first colitis attack; he received no 
in-country training and was sent out on night patrol during 
the Tet Offensive; he had a severe colitis attack for over 
one week; during the Easter Offensive there were several 
rocket attacks close enough to shake the building; and he 
reported he was assigned to a platoon of junkies and black-
marketers.

In April 2000 the veteran testified at a hearing at the RO 
that during service his MOS was light weapons infantryman and 
that he was primarily a tower guard while in Vietnam.  He 
testified that he was with Charlie Company, 52nd Infantry, 
which was attached to the 78th MP Brigade, and that he was 
primarily stationed in Saigon.  He reported that on one 
night, in April or May of 1972, he was a staff duty runner 
and there was a rocket attack that shook the whole building 
he was in.  He also reported there were other such instances 
right after he arrived in country.  He was on guard duty 
every night, but reported there were no rocket attacks during 
that time.  He testified he received treatment for his PTSD 
from a doctor at the VAMC in Iron Mountain for the past two 
years and for the past year from a private doctor through 
Community Mental Health, which contracts with VA.  He 
reported he had nightmares where he was being attacked by 
rockets or was on patrol and being shot at, even though that 
did not happen to him.  He testified he was in the guard 
tower every night, by himself, and only had contact with 
others on the field phone and claimed that he was scared that 
he was by himself and that he had to wear a brightly polished 
helmet with big white letters on it, which made him a target.  

Received from the U.S. Army Records Management and 
Declassifications Agency, Center for Unit Records Research in 
July 2001 was a letter from the director as well as April 
1972 Daily Staff Journals (DJs), submitted by the veteran's 
unit of assignment, the 716th Military Police Battalion, and 
an extract from the World Almanac of the Vietnam War.  The 
DJs did not document an April 1972 invasion by the North 
Vietnam Army in Saigon, but the April 14, 1972 DJ revealed 
that the 716th MP Bn received many inquiries concerning an 
alert and the callers were informed that no official word was 
received.  The extract from the World Almanac of the Vietnam 
War documented that Da Nang, Saigon, and many parts of South 
Vietnam were hit by terrorist attacks on April 14, 1972 and 
that rockets were fired on Saigon and the nearby Tan Son Nhut 
Air Base.

A VA treatment record dated in July 2001 showed that the 
veteran reported he had been treated for depression and 
anxiety and that his psychologist said he had PTSD since he 
witnessed his two sons die in a fire.  The diagnoses were 
depressive disorder and rule out PTSD.  In September 2001 he 
reported he had been depressed and had PTSD since 1986.  He 
claimed his problems started in 1986 when his two sons died 
in a fire and he could not do anything to save them.  The 
diagnoses included depressive disorder and personality 
disorder.  

On VA examination in March 2002, the veteran described 
himself as not being in combat, but was a tower guard at a 
base in Saigon.  He described the most traumatic event in his 
life as occurring in 1987 when his two children were killed 
in a fire.  The second most traumatic event was coming back 
from Vietnam and his best friend asked him how many babies he 
killed.  The third most traumatic event was in the Reserve in 
1974 when he had a colitis attack and he awoke screaming.  He 
also reported being traumatized by living without financial 
support.  While he described events in Vietnam as traumatic, 
these tended to be relegated to relatively low priority.  
According to the examining psychologist, the veteran did not 
see any friends killed, did not himself kill anyone, saw no 
children killed or maimed, saw no torture, had no contact 
with dead bodies in Vietnam, and reported that the most 
traumatic event associated with his Vietnam experiences was 
his treatment after returning to the United States.  He 
refused to watch ads related to fire alarms or to have 
anything to do with fire.  He avoided movies about Vietnam.  
He had distressing nightmares, particularly of the fire.  The 
diagnostic considerations based on psychological test results 
included major depressive disorder, paranoid type 
schizophrenia, PTSD, a somatoform disorder, borderline 
personality disorder, and paranoid personality disorder.  The 
clinical impressions by the examining psychologist included 
PTSD related to the fire in 1987, and personality disorder 
with borderline paranoid and passive aggressive features.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim and of the respective obligations of 
VA and him to obtain different types of evidence.  He has 
been afforded a VA examination, and identified relevant 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Army veteran maintains that he has PTSD from his 1971-
1972 active duty, particularly from stressors during his 1972 
tour in Vietnam.

The veteran's service personnel records from the time he was 
in Vietnam indicate that he was a rifleman with a military 
police battalion.  The service records do not show he was in 
combat, nor does he maintain he was.  Upon the evidence of 
record, the Board is unable to find that the veteran 
personally participated in combat.  As it is not shown that 
he engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet.App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

A recent court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  One of the veteran's claimed Vietnam 
stressors includes rocket or mortar attacks.  Information 
from the service department corroborates the veteran's 
assertion of such attacks when he was with his unit in 
Vietnam.  In the spirit of the holding in Pentecost, the 
Board finds there is sufficient credible supporting evidence 
of a PTSD-related stressor in Vietnam. 

VA medical treatment and examination reports from 1998 to 
2002 include an acceptable diagnosis of PTSD.  The latest VA 
examination links the diagnosis of PTSD to a post-service 
incident involving a house fire.  Some of the other medical 
records, while at times noting the influence of the house 
fire, also partly attribute PTSD to the veteran's Vietnam 
stressor.  The Board also finds it significant that the 
service medical records show the veteran was taking 
medication for nervousness shortly after his arrival in 
Vietnam.  With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the medical 
evidence as a whole adequately links the PTSD to the service 
stressor.  

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  


ORDER

Service connection for PTSD is granted.  





	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

